PER CURIAM.
The mandate from the Supreme Court has not yet been received by the clerk of this court. Until it is filed in this court, we cannot make any order affecting the merits of the case.
A motion for an additional hearing has been submitted! informally but without stating with sufficient definiteness what the new points are upon which a hearing is desired.
If the surviving defendant desires to do so, in advance of receiving tile mandate, she may submit a printed brief stating definitely what the new points are upon which she desires to be heard further and a short statement of the argument thereon; the brief to be filed with the clerk of this court on or before May 15, 1912.- ■ • •